IN THE SUPREME COURT OF THE STATE OF NEVADA




                   CHRISTOPHER M. NEVAREZ, M.D.,                         No. 84061
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,                        !MED
                   IN AND FOR THE COUNTY OF
                   CLARK; AND THE HONORABLE                              APR 2 1 2022
                   MARY KAY HOLTHUS, DISTRICT                            E1.17.AO A. BROWN
                                                                             OF
                   JUDGE,
                                                                                  CLERK
                   Respondents,
                     and
                   HYE CHONG DOSS, INDIVIDUALLY
                   AND AS THE REPRESENTATIVE OF
                   THE ESTATE OF WES DOSS;
                   VICTORIA SUZANNE DOSS; AND
                   ANGELA ELIZABETH JONES,
                   Real Parties in Interest.



                                        ORDER DENYING PETITION
                                         FOR WRIT OF MANDAMUS



                               This is an original petition for a writ of mandamus challenging
                   a district court order denying a motion to dismiss a complaint in a medical
                   malpractice action. Petitioner argues that writ relief is warranted because
                   the NRS 41A.071 medical expert affidavit provided by real parties in
                   interest was not submitted by a professional who practices or has practiced
                   in an area that is substantially similar to petitioner's practice area. See
                   NRS 41A.071(2).


SUPREME    COURT
      OF
    NEVADA

(0) 1947A Artm                                                                 2-1z62S
                                 "A writ of mandamus is available to compel the performance of
                     an act that the law requires . . . or to control an arbitrary or capricious
                     exercise of discretion." Intl Game Tech., Inc. v. Second Judicial Dist. Court,
                     124 Nev. 193, 197, 179 P.3d 556, 558 (2008); see NRS 34.160. Writ relief is
                     generally not available, however, when an adequate and speedy legal
                     remedy exists. Intl Game Tech., 124 Nev. at 197, 179 P.3d at 558. A writ
                     of mandamus is an extraordinary remedy, and whether a petition for
                     extraordinary relief will be considered is solely within this court's
                     discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 679,
                     818 P.2d 849, 851, 853 (1991).
                                 An appeal from final judgment usually constitutes an adequate
                     remedy at law.     Intl Game Tech., 124 Nev. at 197, 179 P.3d at 558
                     ("[B]ecause an appeal from the final judgment typically constitutes an
                     adequate and speedy legal remedy, we generally decline to consider writ
                     petitions that challenge interlocutory district court orders denying motions
                     to dismiss."). Here, petitioner has an adequate remedy at law by way of
                     appeal from final judgment.
                                 Additionally, we have reviewed the record and decline to
                     exercise our discretion to grant extraordinary relief here. See Borger v.
                     Eighth Judicial Dist. Court, 120 Nev. 1021, 1028, 102 P.3d 600, 605 (2004)
                     (explaining that under NRS 41A.071 a medical expert may opine so long as
                     "their present or former practice reasonably relates to that engaged in by
                     the defendant at the time of the alleged professional negligence); see
                     generally Staccato v. Valley Hosp., 123 Nev. 526, 531-32, 170 P.3d 503, 506-
                     07 (2007) (explaining, in the context of expert witnesses, that the expert's
                     ability to opine to the standard of care depends upon the procedure or



SUPREME COURT
       OF
     NEVADA
                                                           2
(0) I 947A .011PID
                treatment at issue rather than the defendant's area of practice or specific
                license). Accordingly, we
                            ORDER the petition DENIED.




                                                  Parraguirre


                                                                               ,   j.
                                                  Hardesty


                                                         Al4C11-.0
                                                   Stiglich



                cc:   Hon. Mary Kay Holthus, District Judge
                      Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                      Jamison & Associates, PLLC
                      McCullough & Associates, Ltd.
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     3
to) 1947A OMD